                         Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 1 of 14


                   1   LATHAM & WATKINS LLP
                        Katherine A. Lauer (Bar No. 138010)
                   2      katherine.lauer@lw.com
                        Amy E. Hargreaves (Bar No. 266255)
                   3      amy.hargreaves@lw.com
                        12670 High Bluff Drive
                   4    San Diego, CA 92130
                        Telephone: (858) 523-5400
                   5    Facsimile: (858) 523-5450

                   6   Steven M. Bauer (Bar No. 135067)
                          steven.bauer@lw.com
                   7   505 Montgomery Street, Suite 2000
                       San Francisco, CA 94111
                   8   Telephone: (415) 391-0600
                       Facsimile: (415) 395-8095
                   9
                       Attorneys for Defendants Sutter Health and
               10      Palo Alto Medical Foundation

               11
                                                  UNITED STATES DISTRICT COURT
               12
                                                NORTHERN DISTRICT OF CALIFORNIA
               13
                                                          SAN FRANCISCO DIVISION
               14       UNITED STATES OF AMERICA ex rel.              Case No. 3:15-cv-01062-LB
                        KATHY ORMSBY,
               15                                                     DEFENDANTS’ NOTICE OF MOTION
                                             Plaintiff,               AND MOTION TO DISMISS
               16                                                     RELATOR’S FIRST AMENDED
                                      v.                              COMPLAINT
               17
                        SUTTER HEALTH and PALO ALTO                   Date: October 24, 2019
               18       MEDICAL FOUNDATION,                           Time: 9:30 a.m.
                                                                      Courtroom: Courtroom C, 15th Floor
               19                            Defendants.
                                                                      Hon. Laurel Beeler
               20

               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW
                                                                                           DEFENDANTS’ MOTION TO DISMISS
                                                                                       RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                         3:15-CV-01062 LB
                         Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 2 of 14


                   1                       NOTICE OF MOTION AND MOTION TO DISMISS

                   2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                   3          PLEASE TAKE NOTICE that on October 24, 2019 at 9:30 a.m., or as soon thereafter as

                   4   the parties may be heard, before the Honorable Laurel Beeler, Magistrate Judge, United States

                   5   District Court for the Northern District of California, in the San Francisco Courthouse,

                   6   Courtroom C, 15th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendants

                   7   Sutter Health and Palo Alto Medical Foundation (“Defendants”) will and hereby do move this

                   8   Court for an order dismissing Relator’s First Amended Complaint (“Relator’s Complaint”) (ECF

                   9   No. 52). This motion is brought on the grounds that: the Relator fails to allege false claims or

               10      unlawfully retained overpayments under Medicare Advantage’s comparative standard; the False

               11      Claims Act does not permit a relator to pursue additional claims after the government intervenes

               12      in the action; and Relator’s Complaint fails to satisfy the heightened pleading requirements of

               13      Federal Rule of Civil Procedure 9(b).

               14             Defendants’ Motion is based on this Notice of Motion and Motion to Dismiss, the

               15      following Memorandum of Points and Authorities, all pleadings and papers in this action, and

               16      any oral argument of counsel.

               17             Defendants seek an order pursuant to Federal Rule of Civil Procedure 12(b)(6) dismissing

               18      Relator’s Complaint in its entirety for failure to state a claim upon which relief can be granted.

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                   DEFENDANTS’ MOTION TO DISMISS
                                                                         1                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                 3:15-CV-01062 LB
                       Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 3 of 14


                   1                                                 TABLE OF CONTENTS

                   2                                                                                                                                            Page

                   3      INTRODUCTION AND BACKGROUND ................................................................................... 1

                   4      ARGUMENT .................................................................................................................................. 3

                   5      A.         Relator May Not Pursue Additional Claims After the Government
                                     Has Intervened ....................................................................................................... 3
                   6
                          B.         Relator’s Complaint Fails To Satisfy Rule 9(b)’s Particularity
                   7                 Requirement ........................................................................................................... 6

                   8      CONCLUSION ............................................................................................................................... 9

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                                                 DEFENDANTS’ MOTION TO DISMISS
                                                                                           i                                 RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                                               3:15-CV-01062 LB
                              Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 4 of 14


                   1
                                                                             TABLE OF AUTHORITIES
                   2
                                                                                                                                                                   Page(s)
                   3
                           Cases
                   4

                   5       United States ex rel. Becker v. Tools & Metals, Inc.,
                              Nos. 3:05-cv-0627, 3:05-cv-2301, 2009 WL 855651 (N.D. Tex. Mar. 31,
                   6          2009) ..........................................................................................................................................5

                   7       United States ex rel. Bennett v. Biotronik, Inc.,
                              876 F.3d 1011 (9th Cir. 2017) ...............................................................................................4, 6
                   8
                           United States ex rel. Brooks v. Stevens-Henager College, Inc.,
                   9          359 F. Supp. 3d 1088 (D. Utah 2019) ....................................................................................5, 7
               10
                           United States ex rel. Cafasso v. General Dynamics C4 Sys., Inc.,
               11             637 F.3d 1047 (9th Cir. 2011) ...................................................................................................8

               12          Fed. Recovery Servs., Inc. v. United States,
                              72 F.3d 447 (5th Cir. 1995) .......................................................................................................6
               13
                           United States ex rel. Feldman v. City of New York,
               14             808 F. Supp. 2d 641 (S.D.N.Y. 2011)........................................................................................6
               15
                           United States ex rel. O’Keefe v. McDonnell Douglas Corp.,
               16             918 F. Supp. 1338 (E.D. Mo. 1996)...........................................................................................6

               17          United States ex rel. Swoben v. United Healthcare Insurance Co.,
                              848 F.3d 1161 (9th Cir. 2016) .....................................................................................7, 8, 9, 10
               18
                           United States ex rel. Lee and Mshuja v. Corinthian Colls.,
               19             655 F.3d 984 (9th Cir. 2011) .....................................................................................................8
               20          Ebeid ex rel. United States v. Lungwitz,
               21             616 F.3d 993 (9th Cir. 2010) .................................................................................................7, 8

               22          Statutes

               23          31 U.S.C. § 3730(b)(4) ....................................................................................................................2

               24          31 U.S.C. § 3730(b)(4)(B) ...............................................................................................................4
               25          31 U.S.C. § 3730(c)(1).................................................................................................................4, 5
               26          Rules
               27          Fed.R. Civ. P 9(b) ....................................................................................................................3, 7, 8
               28

ATTORNEYS AT LAW
                       |                                                                                                                  DEFENDANTS’ MOTION TO DISMISS
                                                                                                     ii                               RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                                                        3:15-CV-01062 LB
                           Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 5 of 14


                   1                       MEMORANDUM OF POINTS AND AUTHORITIES

                   2          INTRODUCTION AND BACKGROUND1

                   3          Qui tam relator Kathy Ormsby (“Relator”) filed this False Claims Act case under seal in

                   4   2015. See Complaint For Violations Of False Claims Act, ECF No. 1. According to her

                   5   allegations, Relator was employed at the time at defendant Palo Alto Medical Foundation

                   6   (“PAMF”), an affiliate of defendant Sutter Health (“Sutter,” and, together with PAMF,

                   7   “Defendants”). Id. ¶ 11. Ostensibly suing on behalf of the United States, and relying on a since-

                   8   vacated Medicare Advantage Overpayment Rule, Relator claimed that Defendants had violated

                   9   the False Claims Act by submitting “diagnosis codes” for patients enrolled in the Medicare

               10      Advantage program that she alleged were not properly documented in the patients’ medical

               11      charts. See, e.g., id. at ¶¶ 41, 44. Relator focused her allegations on PAMF, but broadly asserted

               12      that her allegations were “Sutter-wide.” Id. at ¶ 8. Relator did not, however, name any of

               13      Sutter’s other affiliates as defendants.

               14             More than three years later, the government decided to intervene in the case, exercising

               15      its statutory right to “take over the action” and “conduct[]” it in Relator’s place. 31 U.S.C.

               16      § 3730(b)(4). In March 2019, it filed a Complaint-in-Intervention. See United States’

               17      Complaint-in-Intervention, ECF No. 41. As did Relator, the government alleges that Defendants

               18      had submitted unsupported diagnosis codes and, in connection with those alleged submissions,

               19      had violated the False Claims Act. See, e.g., id. at ¶¶ 10-11. The government does not allege

               20      that False Claims Act violations occurred at Sutter affiliates other than PAMF.

               21             The following month, Relator filed a new First Amended Complaint of her own. See

               22      First Amended Complaint For Violations Of The False Claims Act, ECF No. 52 (“Relator’s

               23      Complaint”). Notwithstanding the fact that the government has “take[n] over the action,” 31

               24      U.S.C. § 3730(b)(4), and decided not to pursue any False Claims Act allegations involving Sutter

               25

               26      1
                        Defendants explain the background of this case, and the Medicare Advantage program more
               27      generally, in the separate motion to dismiss the government’s Complaint-in-Intervention that we
                       are filing contemporaneously with this motion. See Defendants’ Notice of Motion and Motion to
               28      Dismiss United States’ Complaint-in-Intervention (June 14, 2019). In order to avoid
                       unnecessarily duplicative briefing, Defendants do not repeat that background material here.

ATTORNEYS AT LAW
                                                                                                   DEFENDANTS’ MOTION TO DISMISS
                                                                         1                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                 3:15-CV-01062 LB
                               Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 6 of 14


                   1       affiliates other than PAMF, Relator purports to maintain claims against Sutter for violations that

                   2       she alleges occurred at those other affiliates. See Relator’s Complaint at 1:13-18. In doing so,

                   3       Relator acknowledges that Sutter has already identified and returned $30 million in

                   4       overpayments related to those other affiliates to the government, and that the government has

                   5       entered into a settlement concerning those overpayments without alleging that they had resulted

                   6       from violations of the False Claims Act. Id. ¶ 7. Nevertheless, Relator claims that the settlement

                   7       was inadequate and that Sutter should be liable for additional payments and penalties under the

                   8       False Claims Act that the government has opted not to pursue. See id.

                   9              Defendants explain in our contemporaneously filed motion to dismiss the Complaint-in-

               10          Intervention that the theory underlying this entire case—that unsupported diagnosis codes

               11          necessarily result in overpayments and False Claims Act liability—is fundamentally misguided.

               12          See Defendants’ Notice of Motion and Motion to Dismiss United States’ Complaint-in-

               13          Intervention (June 14, 2019). All of the arguments Defendants have laid out in that motion apply

               14          equally to Relator’s Complaint. Rather than repeat those arguments here, Defendants instead

               15          incorporate them by reference.2

               16                 Beyond those shared, fatal flaws, however, are two additional flaws in Relator’s

               17          Complaint, each of which provides a sufficient basis for dismissal in its own right. First, under

               18          the False Claims Act, a relator has no right to expand a case to encompass claims broader than

               19          the ones the government has chosen to pursue after it has taken over the case. For that reason,

               20          Relator cannot press claims involving Sutter affiliates other than PAMF. Second, Relator’s

               21          attempt to plead claims related to those other affiliates is independently deficient because Relator

               22          does not, and cannot, plead those claims with the particularity that Federal Rule of Civil

               23          Procedure 9(b) requires. For those reasons, and the additional reasons set out in Defendants’

               24          motion to dismiss the Complaint-in-Intervention and incorporated here, this Court should dismiss

               25          Relator’s Complaint.

               26
                           2
                             Defendants asked Relator and the government to stipulate to consolidated briefing on
               27          Defendants’ motions to dismiss, with Defendants filing a single 30-page memorandum in
                           support of our motion to dismiss both complaints, Relator and the government each filing 25-
               28          page responses, and Defendants filing a single 30-page reply instead of two separate 15-page
                           replies. The parties were unable to reach agreement on that consolidated approach.
ATTORNEYS AT LAW
                       |                                                                               DEFENDANTS’ MOTION TO DISMISS
                                                                             2                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                     3:15-CV-01062 LB
                             Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 7 of 14


                   1              ARGUMENT
                   2              A.      Relator May Not Pursue Additional Claims After the Government Has
                                          Intervened
                   3
                                  After the government filed its Complaint-in-Intervention, Relator filed a new, amended
                   4
                           complaint purporting to pursue “allegations of a Sutter-wide fraud.” Relator’s Complaint 1:13-
                   5
                           18. This was improper. Neither the text nor the structure of the False Claims Act authorizes a
                   6
                           relator to file an amended complaint that attempts to maintain a broader action after the
                   7
                           government has intervened and taken over the suit.
                   8
                                  The False Claims Act provides that the government’s decision whether to intervene in a
                   9
                           case is a decision about whether to “take over the action.” 31 U.S.C. § 3730(b)(4)(B). If it
               10
                           “declines to take over the action,” then “the person bringing the action”—i.e., the relator—“shall
               11
                           have the right to conduct the action.” Id. (emphasis added). If the government decides to
               12
                           “proceed with the action,” however, then the statute directs that “the action shall be conducted by
               13
                           the Government.” Id. § 3730(b)(4)(A). Under the plain language of the statute, then, the
               14
                           government’s intervention is an all-or-nothing proposition—as the Ninth Circuit recently
               15
                           observed, “[t]he statute does not state that the Government may intervene in part of the action or
               16
                           as to certain counts or certain claims for relief.” United States ex rel. Bennett v. Biotronik, Inc.,
               17
                           876 F.3d 1011, 1020 (9th Cir. 2017) (emphasis added). And once the government proceeds with
               18
                           the action, the False Claims Act instructs that “it shall have the primary responsibility for
               19
                           prosecuting the action,” including the authority to “file its own complaint or amend the
               20
                           complaint of [the relator] to clarify or add detail to the claims in which the Government is
               21
                           intervening and to add any additional claims . . . .” 31 U.S.C. § 3730(c)(1). This means that
               22
                           whatever the government decides to do—add, drop, settle, or dismiss claims—it is the
               23
                           government’s decision that sets the scope of the action that ultimately goes forward.
               24
                                  To be sure, a relator retains “the right to continue as a party to the action,” id.
               25
                           § 3730(c)(1), including the right to 15 to 25 percent of any monetary reward recovered by the
               26
                           government, id. § 3730(d)(1). But there is nothing in the text of the False Claims Act that grants
               27
                           a relator the right to expand, amend, or supplement portions of “the action” after the government
               28

ATTORNEYS AT LAW
                       |                                                                                 DEFENDANTS’ MOTION TO DISMISS
                                                                               3                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                       3:15-CV-01062 LB
                             Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 8 of 14


                   1       has “taken over” the suit. See United States ex rel. Brooks v. Stevens-Henager College, Inc., 359

                   2       F. Supp. 3d 1088, 1096 (D. Utah 2019) (“Nothing in the False Claims Act suggests that a relator

                   3       could maintain the non-intervened portion of an action, conducting, in essence, his or her

                   4       separate action.”).

                   5              The district court in Brooks identified the unique procedural issues raised when a relator

                   6       files an amended complaint after government intervention that attempts to expand the scope of

                   7       the relator’s allegations to additional defendants and additional claims. The court, after

                   8       evaluating the False Claims Act’s plain language, structure, and legislative history, and over the

                   9       objections of the government, found that the False Claims Act precluded the relators’

               10          amendments there. Brooks, 359 F. Supp. 3d at 1116-27. In what appears to be the first

               11          comprehensive consideration of this issue, the court concluded that a relator’s “limited right to

               12          continue as a party to the action . . . does not allow the relator to amend his or her complaint to

               13          add defendants and claims to the Government’s action” because “[t]hose rights necessarily

               14          belong to the party with the primary responsibility for conducting the action—in this case, the

               15          Government.” Id. at 1116. Once the government intervened, “the Government’s complaint in

               16          intervention superseded the relators’ amended complaint, and any pleading subsequently filed by

               17          the relators lacked legal effect.” Id.

               18                 Defendants recognize that there are many cases in which courts have allowed relators to

               19          litigate individual claims for relief under the False Claims Act after the government intervenes.

               20          But in those cases, the government affirmatively declined to intervene in individual claims for

               21          relief originally asserted by the relator, while intervening in others, or affirmatively declined to

               22          intervene against certain defendants, while prosecuting the action against others. See Fed.

               23          Recovery Servs., Inc. v. United States, 72 F.3d 447, 449 n.1 (5th Cir. 1995) (relator retained

               24          authority to proceed against defendant Blue Cross where “[t]he United States elected to intervene

               25          in . . . the suit against Crescent City and the individual defendants but declined to intervene

               26          against Blue Cross”); United States ex rel. Becker v. Tools & Metals, Inc., Nos. 3:05-cv-0627,

               27          3:05-cv-2301, 2009 WL 855651, at *9 (N.D. Tex. Mar. 31, 2009) (allowing relator to proceed on

               28          a False Claims Act conspiracy claim against an individual because “[t]he government

ATTORNEYS AT LAW
                       |                                                                                 DEFENDANTS’ MOTION TO DISMISS
                                                                              4                      RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                       3:15-CV-01062 LB
                             Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 9 of 14


                   1       specifically declined to intervene in ‘relator[’s] conspiracy allegations under section

                   2       3729(a)(3)’”); United States ex rel. O’Keefe v. McDonnell Douglas Corp., 918 F. Supp. 1338,

                   3       1346-47 (E.D. Mo. 1996) (relator permitted to pursue three claims for relief that the government

                   4       declined to pursue).

                   5              Not so here. In this case, the government’s notice of intervention explained that it was

                   6       intervening in the “action,” and that it would “file its own complaint against Defendants Sutter

                   7       Health and Palo Alto Medical Foundation . . . and potentially affiliated entities.” ECF No. 26 at

                   8       2. It subsequently filed a Complaint-in-Intervention against Sutter Health and Palo Alto Medical

                   9       Foundation, alleging the same claims for relief as those alleged in Relator’s original complaint

               10          (as well as two additional claims). Therefore, this is not a case of “partial intervention” such that

               11          the Relator is now litigating against certain defendants, or pursuing certain claims for relief, that

               12          the government declined to pursue. And where, as here, the government intervenes as to the

               13          whole case, the relator’s complaint is “superseded in its entirety” and must be dismissed. See,

               14          e.g., United States ex rel. Feldman v. City of New York, 808 F. Supp. 2d 641, 648-49 (S.D.N.Y.

               15          2011) (holding that a relator’s amended complaint was “superseded in its entirety” by the

               16          government’s complaint where the government asserted “the same causes of action under the

               17          FCA as [the relator]” and where the two complaints were “predicated on nearly identical factual

               18          allegations of wrongdoing”).

               19                 Allowing a relator to second-guess the government’s choice about how to prosecute the

               20          case after the government has intervened would be inconsistent with a core principle of the

               21          statute: the government’s prerogative to dictate the litigation. Qui tam actions are, by definition,

               22          brought in the name of the government, and once the government intervenes, it “take[s] over the

               23          action,” Bennett, 876 F.3d at 1013, and the relator’s role as proxy is complete. It would be an

               24          odd construction of the statute that allowed the government’s “take over” of the action to coexist

               25          alongside a relator’s independent decision to pursue individual portions of the action by separate

               26          complaint. Indeed, “[t]he Government would not have primary responsibility for conducting the

               27          action if, after the Government files a complaint in intervention, a relator’s complaint remained

               28

ATTORNEYS AT LAW
                       |                                                                                DEFENDANTS’ MOTION TO DISMISS
                                                                              5                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                      3:15-CV-01062 LB
                            Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 10 of 14


                   1       operative and the relator retained the right to amend that complaint, adding parties and claims to

                   2       the Government’s action.” Brooks, 359 F. Supp. 3d at 1121.

                   3              Applying those principles here is straightforward. The government’s Complaint-in-

                   4       Intervention asserts the same claims for relief under the False Claims Act as Relator’s original

                   5       complaint (as well as two additional common law claims), and the two complaints are premised

                   6       on nearly identical factual allegations. Although Relator states that her amended complaint is

                   7       meant to highlight “allegations of a Sutter-wide fraud,” Relator’s Complaint at 1:13-18, Relator

                   8       did not assert any claim for relief, or name any defendant, that the government has declined to

                   9       pursue. Rather, she has filed a separate complaint that, in effect, adds claims against additional

               10          Sutter affiliates not named as defendants in her original action in an attempt to leverage the

               11          government’s separate settlement with those affiliates into False Claims Act penalties. As the

               12          Brooks decision makes clear, that purpose is categorically invalid. Accordingly, Relator’s

               13          Complaint should be dismissed in its entirety, without leave to amend.

               14                 B.      Relator’s Complaint Fails To Satisfy Rule 9(b)’s Particularity Requirement
               15                 Relator’s attempt to broaden her allegations beyond the case the government has chosen

               16          to pursue fails for an additional reason as well: Relator has not satisfied Rule 9(b)’s heightened

               17          pleading standard with respect to those additional allegations.

               18                 Under Rule 9(b), a plaintiff “must state with particularity the circumstances constituting

               19          fraud.” Fed. R. Civ. P. 9(b). In a False Claims Act case, “[t]his means the plaintiff must allege

               20          ‘the who, what, when, where, and how of the misconduct charged,’ including what is false or

               21          misleading about a statement and why it is false.” United States ex rel. Swoben v. United

               22          Healthcare Insurance Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (quoting Ebeid ex rel. United

               23          States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010)). Relator’s Complaint fails to meet that

               24          standard in multiple ways.

               25                 First, it fails to differentiate among Sutter’s various non-PAMF affiliates—which are not

               26          even named as defendants—and fails to specifically link these affiliates to the alleged fraudulent

               27          scheme, as Rule 9(b) requires. Instead, Relator re-asserts the alleged fraud purportedly

               28          witnessed at PAMF, and suggests that because “other affiliates” were under similar pressure to

ATTORNEYS AT LAW
                       |                                                                                DEFENDANTS’ MOTION TO DISMISS
                                                                             6                      RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                      3:15-CV-01062 LB
                            Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 11 of 14


                   1       increase the number of diagnosis codes they were collecting and experienced similar audits, then

                   2       these affiliates must all have engaged in the same alleged fraud. See Relator’s Complaint ¶¶ 6,

                   3       68, 73-78, 85, 99. But merely alleging fraud at PAMF and suggesting that other affiliates must

                   4       have been involved in the same sorts of practices is not sufficient. As the Ninth Circuit has

                   5       repeatedly held, “Rule 9(b) does not allow a complaint to merely lump multiple defendants

                   6       together but requires plaintiffs to differentiate their allegations when suing more than one

                   7       defendant and inform each defendant separately of the allegations surrounding his alleged

                   8       participation in the fraud.” Swoben, 848 F.3d at 1184 (quoting United States ex rel. Lee and

                   9       Mshuja v. Corinthian Colls., 655 F.3d 984, 997-98 (9th Cir. 2011)). Relator’s Complaint, which

               10          purports to “identif[y] a general sort of fraudulent conduct [at PAMF] but specifies no particular

               11          circumstances of any discrete fraudulent statement [at other affiliates], is precisely what Rule

               12          9(b) aims to preclude.” United States ex rel. Cafasso v. General Dynamics C4 Sys., Inc., 637

               13          F.3d 1047, 1057 (9th Cir. 2011).

               14                 Second, Relator’s Complaint fails to allege either actual false claims or statements by any

               15          non-PAMF affiliate, or even “particular details of a scheme to submit false claims paired with

               16          reliable indicia that lead to a strong inference that claims were actually submitted” at those other

               17          affiliates. Ebeid, 616 F.3d at 998-99. For example, Relator does not identify a single allegedly

               18          unsupported diagnosis code submitted by a non-PAMF affiliate; does not identify a single patient

               19          at a non-PAMF affiliate whose diagnosis codes were allegedly unsupported; and does not allege

               20          a single alleged overpayment identified at a non-PAMF affiliate that was not properly returned.

               21          Relator attempts to overcome this fatal deficiency by relying on generalized allegations that

               22          “Sutter’s goal was to raise the PAMF RAF [(“Risk Adjustment Factor”)] score by 28%,”

               23          Relator’s Complaint ¶ 57, and that there was a “Sutter-wide effort to increase RAF scores across

               24          all affiliates,” id. ¶ 68. But Relator notably fails to allege any particularized facts about the

               25          “RAF score” trend for non-PAMF affiliates, nor does Relator offer any particularized allegations

               26          to show that efforts to increase risk scores at other Sutter affiliates were pursued through

               27          illegitimate means rather than indisputably permissible means, such as training doctors to do a

               28          better job of accurately capturing diagnosis codes during face-to-face patient encounters.

ATTORNEYS AT LAW
                       |                                                                                  DEFENDANTS’ MOTION TO DISMISS
                                                                               7                      RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                        3:15-CV-01062 LB
                            Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 12 of 14


                   1              Relator also alleges that there were no Sutter-wide policies to advance best practices in

                   2       coding and that none of the non-PAMF affiliates had training materials. Relator’s Complaint

                   3       ¶¶ 109-111, 114. But these sorts of “[b]road allegations that include no particularized supporting

                   4       detail do not suffice.” Swoben, 848 F.3d at 1180. Relator never worked for any of Sutter’s non-

                   5       PAMF affiliates, which are spread throughout Northern California, nor does Relator claim to

                   6       have visited or reviewed records from those affiliates. And the allegation that Relator’s “peers in

                   7       Sutter’s other affiliates” asked to use training materials Relator had produced, Relator’s

                   8       Complaint ¶ 114, demonstrates the opposite of what Relator is asserting—it shows that other

                   9       affiliates were attempting to ensure coding accuracy, not engage in fraud.

               10                 The allegations in Relator’s Complaint are all the more deficient in light of her

               11          acknowledgment that Sutter and its non-PAMF affiliates have already repaid the government $30

               12          million, reflecting their conclusion about the scope of possible overpayments at those non-PAMF

               13          affiliates. Relator’s Complaint ¶ 147. That payment shows that Sutter did exactly what Relator

               14          alleges it was supposed to: Once it identified unsupported diagnosis codes related to cancer,

               15          fracture, stroke, and heart attack—the “exact medical conditions” Relator alleged had been

               16          improperly coded—Sutter and the non-PAMF affiliates returned the $30 million in payments

               17          they determined had been associated with those codes. Id.

               18                 Given Relator’s acknowledgment that Sutter did, in fact, return potential overpayments

               19          after they had been identified at its non-PAMF affiliates, Relator’s pleading burden in connection

               20          with those other affiliates is particularly high. Because of that admission, it would not be enough

               21          for Relator to point to just one or two examples of unsupported diagnosis codes that were

               22          collected at non-PAMF affiliates and submitted to the Medicare Advantage program—though

               23          Relator does not even do that. She would need to offer particularized allegations showing that

               24          (1) Sutter’s non-PAMF affiliates submitted unsupported diagnosis codes that resulted in more

               25          than $30 million in overpayments (and therefore Sutter and the non-PAMF affiliates cannot have

               26          returned those overpayments through the settlement) or that (2) the overpayments that Sutter did

               27          identify and return at its non-PAMF affiliates had been identified and improperly retained for

               28          more than 60 days before they were returned.

ATTORNEYS AT LAW
                       |                                                                               DEFENDANTS’ MOTION TO DISMISS
                                                                             8                     RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                     3:15-CV-01062 LB
                            Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 13 of 14


                   1              Relator offers no such allegations. Although she alleges that the average monthly

                   2       Medicare Advantage premiums in counties served by Sutter were significant, and concludes that

                   3       “Sutter’s campaign to raise its risk adjustment score by 20% would convert to roughly $100

                   4       million dollars in extra Medicare payments every year for Sutter,” Relator’s Complaint ¶ 169,

                   5       Relator does not allege with particularity a single unsupported diagnosis code submitted at

                   6       Sutter’s non-PAMF affiliates (let alone allege, as she must, that the rate at those non-PAMF

                   7       affiliates exceeded the rate of unsupported codes in the traditional Medicare program, see

                   8       Defendants’ Notice of Motion and Motion to Dismiss United States’ Complaint-in-Intervention

                   9       at 12-15). Indeed, while she makes general allegations about a 20% goal in Sutter’s “campaign

               10          to raise its risk adjustment score” at the non-PAMF affiliates, she does not even offer any

               11          allegations about whether and to what extent risk scores at the non-PAMF affiliates actually

               12          increased. Without that sort of requisite “particularized supporting detail” for her allegations,

               13          Swoben, 848 F.3d at 1180, Relator’s claims cannot proceed.

               14                 CONCLUSION
               15                 Relator’s Complaint rests on an outdated interpretation of the Medicare Advantage

               16          program that has been found invalid by multiple courts—as Defendants explain in their motion

               17          to dismiss the Complaint-in-Intervention. And as this motion has separately explained, Relator’s

               18          attempt to expanded this case after the government’s intervention is procedurally improper and

               19          substantively deficient for other reasons, too. For any or all of those reasons, the Court should

               20          dismiss Relator’s Complaint.

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                       |                                                                               DEFENDANTS’ MOTION TO DISMISS
                                                                              9                    RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                                     3:15-CV-01062 LB
                            Case 3:15-cv-01062-LB Document 68 Filed 06/14/19 Page 14 of 14


                   1       DATED: June 14, 2019              By: /s/ _ Katherine A. Lauer ____

                   2                                            LATHAM & WATKINS LLP
                                                                Katherine A. Lauer (Bar No. 138010)
                   3                                            katherine.lauer@lw.com
                   4                                            Amy E. Hargreaves (Bar No. 266255)
                                                                amy.hargreaves@lw.com
                   5                                            12670 High Bluff Drive
                                                                San Diego, CA 92130
                   6                                            Telephone: (858) 523-5400
                                                                Facsimile: (858) 523-5450
                   7

                   8
                                                                Steven M. Bauer (Bar No. 135067)
                   9                                            steven.bauer@lw.com
                                                                505 Montgomery Street, Suite 2000
               10                                               San Francisco, CA 94111
                                                                Telephone: (415) 391-0600
               11
                                                                Facsimile: (415) 395-8095
               12
                                                                Attorneys for Defendants Sutter Health and
               13                                               Palo Alto Medical Foundation

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW
                       |                                                                 DEFENDANTS’ MOTION TO DISMISS
                                                                10                   RELATOR’S FIRST AMENDED COMPLAINT
                                                                                                       3:15-CV-01062 LB
